PARRISH, Judge.
This is an appeal of an order approving limited driving privileges of respondent. Following a previous opinion by this court, the Supreme Court of Missouri ordered this case transferred to that court. Thereafter, it was retransferred by order directing reconsideration in light of Panhorst v. Director of Revenue, 894 S.W.2d 168 (Mo. banc 1995), and Sellenriek v. Director of Revenue, 826 S.W.2d 338 (Mo. banc 1992).
In Panhorst and in one of the eases included in the consolidated appeals that resulted in the Sellenriek opinion, the trial courts failed to preserve records of proceedings as required by § 512.180, RSMo1994. The cases were reversed and remanded for new trials in order for the trial courts to make records of the trial proceedings. Panhorst, 894 S.W.2d at 169; Sellenriek, 826 S.W.2d at 342.
Although the lack of a trial record was not raised in the points on appeal, the legal file discloses that appellant timely ordered a “record of the trial.” Appellant further requested notification in the event no record of the proceedings had been made. A deputy clerk in the Associate Circuit Judge Division of the circuit court in which the case was heard notified appellant’s office that no recording had been made of the trial; that, therefore, she could not provide “a transcript of the hearing.”
Nonexistence of the transcript of the trial precludes appellate review and requires that the judgment of the trial court be reversed and remanded to permit the parties to try the ease with a proper record. Panhorst, supra; Sellenriek, supra. See also, Koehr v. Director of Revenue, 813 S.W.2d 363, 364 (Mo.App.1991); Vogel v. Director of Revenue, 804 S.W.2d 432, 434 (Mo.App.1991).
The parties have previously been advised of numerous shortcomings in the legal file. *833In the event of a new appeal, the parties may take advantage of the opportunity to submit an appropriate legal file.
The judgment is reversed. The ease is remanded for the purposes indicated.
SHRUM, C. J., and PREWITT, P. J., concur.